DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wirnshofer et al (Applicant’s Admitted Prior Art entitled “Adaptive Voltage Scaling by In-Situ Delay Monitoring for an Image Processing Circuit”).
For claim 1, Wirnshofer teaches a monitoring system for monitoring delay of critical path timing margins for a circuit (Abstract and §II-A), comprising: 
a plurality (20, last ¶ of §II-A) of adaptive monitoring circuits (Pre-Error Detector of Figure 1, §II-B), each adaptive monitoring circuit coupled to a corresponding one of a plurality of paths in a circuit (as understood by §II-A and §II-B), each adaptive monitoring circuit comprising: 
a delay element (Tpre, Figure 1) receiving a signal corresponding to an output of a first stage of computation of the corresponding one of the plurality of paths in the circuit (Data, as understood by Figure 1, §II-A and §II-B); 
a set-up capture element (Flip flop with delayed data input, Figure 1) capturing an output of the delay element at a rising edge of a same clock signal used to capture the output of the first stage of computation for an endpoint (via Regular flip-flop, as understood by examination of Figure 1); and 
a set-up warning comparison element (XOR1) coupled to compare an output of the set-up capture element and a signal corresponding to an output of a capture element of the corresponding one of the plurality of paths in the circuit (as understood by Figure 1, §II-A and §II-B), the set-up warning comparison element configured to output a set-up warning signal (Pre-Error, as understood by Figure 1 and §II-B) when the output of the set-up capture element and the signal corresponding to the output of the capture element do not satisfy an expected condition (having the same logic value, as understood by examination of Figure 1).
For claim 2, Wirnshofer further teaches:
the delay element comprises a first delay element and a second delay element (first delay element: a first series-connected plurality of inverters of the inverter chain, second delay element: a second series-connected plurality of inverters of the inverter chain, §II-B).
For claim 3, Wirnshofer further teaches:
the first delay element is configured to apply a delay that, during simulation of circuit timing for the circuit (§III), causes a mean timing of the plurality of paths in the circuit to be within one minimum mean delay element delay (a number of series-connected inverters within the inverter chain is capable of being selected to implement the first delay element such that the first delay element provides mean timing).
For claim 4, Wirnshofer further teaches:
the second delay element comprises one or more delay buffers (inverters which are not part of the first delay element, as understood by the rejections of claims 2 and 3).
For claim 7, Wirnshofer further teaches:
the set-up capture element is a flip flop  (Flip flop with delayed data input, Figure 1).
For claim 8, Wirnshofer further teaches:
the set-up warning comparison element comprises a XOR gate (XOR1).
For claim 9, Wirnshofer further teaches:
a plurality of toggle indicator circuits (Transition Detector, Figure 1), each toggle indicator circuit coupled to a corresponding adaptive monitoring circuit of the plurality of adaptive monitoring circuits (as understood by examination of Figure 1) and coupled to the corresponding one of the plurality of paths in the circuit (as understood by examination of Figure 1), each toggle indicator circuit comprising: 
a toggle indicator capture element (Regular flip-flop, Figure 1) coupled to capture the signal corresponding to the output of the capture element at the rising edge of the same clock signal used to capture the output of the first stage of computation for the endpoint (as understood by examination of Figure 1); and 
a toggle indicator comparison element (XOR2) coupled to compare an output of the toggle indicator capture element and the signal corresponding to the output of the capture element (as understood by examination of Figure 1), the toggle indicator comparison element configured to output a toggle indicator signal when the output of the toggle indicator capture element and the signal corresponding to the output of the capture element do not satisfy an expected condition (having the same logic value, as understood by examination of Figure 1).
For claim 10, Wirnshofer further teaches:
a plurality of hold alarm circuits (OR gates within the OR tree, §II-B), each hold alarm circuit coupled to a corresponding one of the plurality of paths in the circuit (as understood by §II-B).
For claim 19, Wirnshofer teaches a method to control a non-binary, multi-level control signal (Voltage Level, Figure 2) for adapting operating parameters of a circuit that affects timing margin of a digital circuit using a monitoring system for critical path timing margins (Abstract), the method comprising: 
operating the circuit at a first clock frequency and voltage (§II-A); 
determining a total number of set-up warning signals received from a plurality of adaptive monitoring circuits (Pre-error Counter, Figure 2), each adaptive monitoring circuit (Pre-error Detector, Figure 1) coupled to a corresponding one of a plurality of paths in the circuit (§II-A and §II-B), each adaptive monitoring circuit comprising: 
a first delay element receiving a signal corresponding to an output of a first stage of computation of the corresponding one of the plurality of paths in the circuit  (a first series-connected plurality of inverters of the inverter chain, §II-B); 
a second delay element coupled to the first delay element (a second series-connected plurality of inverters of the inverter chain, §II-B); 
a set-up capture element (Flip flop with delayed data input, Figure 1) capturing an output of the second delay element at a rising edge of a same clock signal used to capture the output of the first stage of computation for an endpoint (as understood by examination of Figure 1); and 
a set-up warning comparison element (XOR1)coupled to compare an output of the set-up capture element and a signal corresponding to an output of a capture element of the corresponding one of the plurality of paths in the circuit (as understood by Figure 1, §II-A and §II-B), the set-up warning comparison element configured to output a set-up warning signal (Pre-Error, as understood by Figure 1 and §II-B) when the output of the set-up capture element and the signal corresponding to the output of the capture element do not satisfy an expected condition (having the same logic value, as understood by examination of Figure 1).
determining a control signal (Voltage Level, Figure 2) as W/S, where W is a number of set-up warning signals received per clock cycle from the plurality of adaptive monitoring circuits (Pre-Error Count) and S is a number of paths of the plurality of paths in the circuit that toggled (Control Bit, Figure 2); and maintaining W/S near a specified target value by adapting operating parameters of the circuit (§II-B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirnshofer in view of Jeong et al (US 6,144,242).
For claim 5, Wirnshofer teaches a second delay element but fails to teach the mean timing as claimed.
However, Jeong teaches a variable delay circuit comprising delay buffers (442) and a multiplexer (440).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Wirnshofer’s second delay element using Jeong’s variable delay circuit in order to provide a means for adjusting the detection window (§II-A of Wirnshofer) and for the advantages as taught by Jeong (see Abstract).
The combination of Wirnshofer and Jeong as defined above teaches:
wherein the one or more delay buffers are configured to add a mean timing of k*amax, wherein k is a set-up margin used for timing closure during simulation and amax is a worst statistical delay variation amongst the plurality of paths during simulation (although K and amax are not explicitly taught, the value of k*amax is capable of being selected by multiplexer 440).
For claim 6, Wirnshofer as modified by Jeong teaches the limitations of claim 5 as cited above and Jeong further teaches:
each adaptive monitoring circuit further comprises a multiplexer coupled to select any of the one or more delay buffers and provide the output to the set-up capture element (as understood by the combination of references).
For claim 13, Wirnshofer teaches a computer-implemented method for designing monitoring systems with adaptive control circuitry delivering control signals of adaptive system operation or detection of malfunction (Abstract), the method comprising: 
selecting N critical paths of a circuit for monitoring, based on on-chip timing variation determined during circuit simulation (§II-A); 
for each of the N critical paths: 
determining a first delay value of a first delay element (a first series-connected plurality of inverters of the inverter chain, §II-B);
determining second delay values for a second delay element (a second series-connected plurality of inverters of the inverter chain, §II-B); and 
inserting a plurality of adaptive monitoring circuits into the circuit (Pre-Error Detectors of Figure 1, §II-B), the plurality of adaptive monitoring circuits comprising the corresponding adaptive monitoring circuit for each of the N critical paths (as understood by §II-A and §II-B), wherein each adaptive monitoring circuit comprises: 
the first delay element having the first delay value (as understood by Figure 1 and §II-B); 
the second delay element having the second delay values (as understood by Figure 1 and §II-B); 
a set-up capture element (Flip flop with delayed data input, Figure 1); and 
a set-up warning comparison element (XOR1).
Wirnshofer fails to distinctly disclose:
determining a first delay value of a first delay element of a corresponding adaptive monitoring circuit by adding delay to the path until a mean timing of the N critical paths is within one minimum mean unit delay during simulation; and 
determining second delay values for a second delay element of the corresponding adaptive monitoring circuit by adding delay to the path until a mean timing of N critical paths is k*amax, wherein k relates to a set-up margin used for timing closure during simulation and amax is a worst delay variation amongst the N critical paths during the simulation.
However, Jeong teaches a variable delay circuit comprising delay buffers (442) and a multiplexer (440).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement Wirnshofer’s inverter chain using a first variable delay circuit and a second variable delay circuit in series (wherein the variable delay circuits are implemented as taught by Jeong) in order to provide a means for adjusting the detection window (§II-A of Wirnshofer) and for the advantages as taught by Jeong (see Abstract).
For claim 14, Wirnshofer as modified by Jeong teaches the limitations of claim 13 as cited above and Jeong further teaches:
the second delay element comprises one or more delay buffers (442, as understood by the combination as defined above).
For claim 15, Wirnshofer as modified by Jeong teaches the limitations of claim 14 as cited above and Jeong further teaches:
each adaptive monitoring circuit further comprises a multiplexer (440) coupled to select any of the one or more delay buffers and provide the output to the set-up capture element (as understood by the combination as defined above).
For claim 16, Wirnshofer as modified by Jeong teaches the limitations of claim 13 as cited above and Wirnshofer further teaches:
the set-up warning comparison element comprises a XOR gate (XOR1).
For claim 17, Wirnshofer as modified by Jeong teaches the limitations of claim 13 as cited above and Wirnshofer further teaches:
inserting a plurality of toggle indicator circuits into the circuit (Transition Detector, Figure 1), each toggle indicator circuit coupled to a corresponding adaptive monitoring circuit of the plurality of adaptive monitoring circuits (as understood by examination of Figure 1) and coupled to a corresponding one of the N critical paths in the circuit (as understood by examination of Figure 1).
For claim 18, Wirnshofer as modified by Jeong teaches the limitations of claim 13 as cited above and Wirnshofer further teaches:
inserting a plurality of set-up alarm circuits (Transition Detector, Figure 1), each set-up alarm circuit coupled to a corresponding adaptive monitoring circuit of the plurality of adaptive monitoring circuits and coupled to a corresponding one of the N critical paths in the circuit (as understood by examination of Figure 1).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wirnshofer.
For claim 20, Wirnshofer teaches the limtiations of claim 19 but fails to explicitly teach a specified target value as claimed.  However, Wirnshofer teaches in §II-B that “the digital AVS unit was synthesized in a way to safely operate for the defined voltage range of the AVS scheme from 1.2V down to 0.8V”.  
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to set the target value for W/S to be 0.5 since it has been held that that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849